Citation Nr: 0319797	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  00-03 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse.


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 7, 1954, to 
September 9, 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The veteran and his spouse testified at a hearing at the RO 
before a Decision Review Office in February 2001 and at a 
video conference hearing before the undersigned Veterans Law 
Judge in December 2001.  The veteran accepted the video 
conference hearing in lieu of an in-person Travel Board 
hearing.  See 38 C.F.R. § 20.700 (e) (2002).  Transcripts of 
the hearings are of record.

When this case was most recently before the Board in July 
2002, the Board vacated its February 2002 decision in this 
matter and entered a new decision granting reopening of the 
veteran's claim for service connection for psychiatric 
disability.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's claim have been 
obtained.

2.  The veteran's currently present acquired psychiatric 
disorders originated during his active service.


CONCLUSION OF LAW

A psychiatric disability was incurred during active duty.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000.

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board has found the evidence and information currently of 
record to be sufficient to substantiate the veteran's claim 
for service connection for psychiatric disability.  
Therefore, no further development is required under the VCAA 
or the regulations implementing it.

II.  Factual Background.

A Social History contained in service medical records 
includes note of the veteran's family history to include one 
sister who experienced nervousness.  Also noted was the 
veteran's pre-service history of abdominal complaints, 
shaking, and biting his fingernails.  Service medical records 
include note that during his service hospitalization the 
veteran sat and read the bible and would often be crying and 
would annoy other patients by trying to convert them.  
Service records note no evidence of hallucinations, delusions 
or any psychotic ideation.  A progress note dated in mid-July 
1954 notes that mental status examination revealed a markedly 
immature and inadequate person, without evidence of a 
schizophrenic process.  Service personnel note that the 
veteran was overwhelmed with the loss of dependency of his 
spouse and that his symptoms dated from the loss of his 
mother.

A certificate from Brooke Army Hospital indicates that the 
veteran was admitted to the hospital after four weeks of 
service with the diagnosis of schizophrenic reaction.  He had 
many vague complaints, mainly localized to his stomach.  He 
complained of nervousness and stated he could not stand to be 
in the Army in his present condition.  He reported he would 
become so irritated that he felt like tearing things apart 
and also reported his hands would shake and he would feel 
fatigued and weak, like he was going to "fly apart."  The 
veteran reported he had 19 siblings and that one brother was 
rejected for the draft, probably due to nervousness and that 
one sister was severely nervous.  He dated the onset of his 
stomach complaints to his mother's death in 1940 (other 
records consistently note his mother's death in or around 
1950).  The examiner noted the veteran's appearance of marked 
intellectual impairment and his strong faith.  Also noted was 
that the veteran had an intensely dependent relationship with 
his spouse and that a child had been born one week prior to 
his having entered service.  Examination revealed the veteran 
to be tense, fearful and dejected; he cried when speaking of 
home and his spouse.  There was no evidence of 
hallucinations, delusions, or any psychotic ideations, and 
both physical and neurologic examinations were essentially 
negative.  There was no evidence of organic disease on 
examination.  The assessment was that the veteran had been 
grossly inadequate, immature and dependent throughout his 
entire life.  The diagnosis was passive dependency reaction, 
chronic and severe, existing prior to service and improved 
with prospects of a discharge from the service.  The veteran 
was found to be unfit for service due to a passive dependency 
reaction manifested by an appearance of gross immaturity and 
inadequacy, strong dependency needs, tension, fearfulness and 
gastric complaints.  

In a rating decision dated in October 1954, the RO denied 
service connection for a nervous disorder and notified the 
veteran of that decision at his address of record.  The 
veteran did not appeal.

In a letter dated in August 1999, S.D. Stallings, M.D., 
reported treatment of the veteran beginning in July 1955 for 
profound anxiety and depression, which the veteran dated to 
July 1954 while in the service.

In November 1999, the RO received a statement from the 
veteran's son to the effect that the Army abused the veteran 
and caused him to experience fear, thus resulting in his 
psychiatric problems.  Also at that time the veteran 
submitted a copy of a military Certificate of Acceptability, 
dated in November 1953, showing that he was found to be 
acceptable for induction into the armed services.  No medical 
findings are noted on that form.

In a letter dated in June 2000, Dr. Stallings reported 
treating the veteran for profound anxiety and severe 
depression since July 1955 and indicated that during therapy 
sessions the onset of the illness was dated to July 1954, 
while the veteran was in active service.  Dr. Stallings noted 
that during service the veteran's condition became severe, 
requiring hospitalization, and that the veteran continued to 
be seen by Dr. Stallings for treatment until 1988.  Dr. 
Stallings opined that the veteran's condition was caused and 
aggravated by being kept in the Army.

The claims file contains records of VA outpatient treatment 
dated from June 1999 to February 2001; VA documented the 
absence of records pertinent to the veteran for the period 
from 1995 through 1998.  Those records reflect that the 
veteran was followed for multiple physical complaints, and 
include note of psychiatric diagnoses such as a personality 
disorder, major depressive disorder, agoraphobia and 
generalized anxiety disorder.  One record, dated in November 
1999, notes the veteran's history of panic attacks and 
agoraphobia as well as depression and anxiety.  The entry 
includes note that the veteran related the onset of symptoms 
to the time of his draft into the Army in 1954, with 
continuing problems after discharge.  The impressions were 
generalized anxiety disorder and recurrent depression.  A 
February 2001 entry notes diagnoses of severe, recurrent 
major depressive disorder without psychosis, improved since 
the last appointment, and a panic disorder with agoraphobia 
that was well controlled.  

In February 2001, the veteran testified at a personal hearing 
at the RO before a Decision Review Officer.  The veteran and 
his spouse denied his having received any psychiatric 
treatment prior to service.  His spouse reported that the 
veteran changed in service and when he came back he would cry 
all the time.  She indicated the veteran was treated after 
service by a local doctor who was not a psychologist.  She 
indicated that the veteran had not been allowed to 
communicate with other patients while hospitalized during 
service and nothing was done to help him.  Transcript at 1-4.  
The veteran reported that prior to service he worked with his 
father in the lumber business, and that after service he went 
back to work for his father part-time up until 1986 when his 
father died.  The veteran's spouse stated that Dr. Stallings' 
records had been destroyed in a tornado.  Transcript at 5.  

The veteran's spouse has also submitted statements in support 
of this appeal, essentially arguing that the veteran was fine 
prior to service, but developed severe problems while in 
service that have continued to date.

In December 2001, the veteran and his spouse testified at a 
videoconference hearing before the undersigned.  The veteran 
reported receiving treatment from Dr. Stallings in 1954, 
after his discharge from service.  He stated that Dr. 
Stallings' records had been destroyed in a tornado and were 
unavailable, but that Dr. Stallings prepared a statement for 
the record contemporary to the appeal and after he had 
retired.  The veteran also reported receiving VA treatment 
over several years for his problems.  Transcript at 1-5.  The 
veteran denied having had any nervous symptoms prior to 
service entrance, and reported his problems began while he 
was in service and that he received treatment from Dr. 
Stallings until that physician retired in the 1980s.  
Transcript at 5-6.  The veteran reported that during service 
he was treated unfairly.  He gave the example of not being 
able to leave the hospital section to which he was assigned 
for the evaluation of his nervous symptoms.  The veteran 
generally complained about the way he was treated even prior 
to hospitalization without providing specific examples.  
Transcript at 7-9.  His spouse also reported that the veteran 
had been unfairly treated and not provided with the 
psychiatric help he needed.  Transcript at 9-10.

VA outpatient records dated in December 2001 reflect the 
veteran underwent recreation therapy for anxiety and other 
problems, and psychiatric treatment for disorders diagnosed 
as panic disorder and recurrent depression.

VA outpatient records dated from February 2001 through 
September 2002 reflect continued psychiatric treatment for 
disorders diagnosed as panic disorder and recurrent 
depression.

In a letter, dated in October 2001, a VA psychiatrist 
indicated that to the best of his knowledge and in his 
medical opinion, the veteran has suffered from recurrent 
major depression and panic disorder dating back to the time 
of his service during the Korean War period.  Dr. McGonigle 
indicated that the veteran was currently compliant with 
recommended treatment and his course had been marked by 
progressive slow improvement interrupted by periods of 
recurrent exacerbation.  According to Dr. McGonigle, the 
veteran had not been able to maintain gainful employment to 
his condition.

In July 2003 the veteran underwent a VA examination.  Based 
on examination of the veteran and a review of the claims 
file, the examiner's impression was that the veteran suffered 
from an inadequate personality, which over time, had 
manifested itself in both anxiety and depression.  The 
examiner pointed out that others had noted this as well.  
According to the VA examiner, diagnostically, generalized 
anxiety disorder and dysthymia were present on a chronic 
basis, with the latter being of sufficient severity at 
present to meet the criteria for major depressive episode.  

Diagnostic issues aside, the examiner believed that the 
veteran's military experience played a significant role in 
worsening an underlying and pre-existing condition and that 
this exacerbation had been persistent in its effects.  
According to the examiner, the condition at present was 
incapacitating.  While the examiner could not rule out the 
possibility that this type of deteriorating course could have 
occurred anyway, he did note that there was a particular 
temporal linkage with events while in the military.  The 
examiner indicated that it should also be pointed out that 
diagnostic nomenclature had changed substantially over the 
years, and what was called "dependent reaction" then, might 
at the present time, be considered a more severe type of 
mental illness.

II.  Legal Criteria.

In general, service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

A personality disorder is not a disease or injury for 
purposes of VA compensation benefits.  38 C.F.R. § 3.303 (c).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III.  Analysis.

The veteran has alleged that he developed a psychiatric 
disability in service and as a result of this disability, he 
has sought continuous psychiatric treatment since his 
discharge from service.

In this regard, the Board observes that there is no report of 
a medical examination of the veteran at service induction and 
no note of any psychiatric diagnosis or abnormal psychiatric 
finding at induction or entrance into service.  The record 
reflects, however, that the veteran manifested psychiatric 
symptomatology during his initial training period, 
necessitating psychiatric hospitalization.  Although 
schizophrenic reaction was initially suspected, only a 
diagnosis of passive dependency reaction was established.  
The examiners considered the veteran's report of specific 
pre-service symptoms and family problems, and determined his 
passive dependency reaction had pre-existed active service.  

The VA examiner in July 2003 is also of the opinion that the 
veteran had a psychiatric disorder prior to service, but he 
pointed out that what was considered a personality disorder 
when the veteran was in service might be considered a more 
serious mental illness today.  In any event, the VA examiner 
found that the veteran currently had acquired psychiatric 
disorders and that the veteran's military experience played a 
significant role in worsening the pre-existing condition and 
that this exacerbation had been persistent in its effects.  

Dr. Stallings, in a letter dated in June 2000, reported 
treating the veteran for profound anxiety and severe 
depression since July 1955 and indicated that during therapy 
sessions the onset of the illness was dated to July 1954, 
while the veteran was in active service.  Dr. Stallings noted 
that during service the veteran's condition became severe, 
requiring hospitalization, and that the veteran continued to 
be seen by Dr. Stallings for treatment until 1988.  Dr. 
Stallings opined that the veteran's condition was caused and 
aggravated by being kept in the Army.

In a letter, dated in October 2001, Dr. McGonigle indicated 
that to the best of his knowledge and in his medical opinion, 
the veteran had recurrent major depression and panic disorder 
and that they dated back to the time of his service during 
the Korean War period.

Although it is clear from the medical evidence that the 
veteran manifested psychiatric symptoms prior to service, it 
is reasonable to conclude that the pre-service symptoms were 
due to a personality disorder.  There is no medical evidence 
specifically indicating that the psychiatric symptoms 
manifested prior to service were due to an acquired 
psychiatric disorder.  Each of the post-service medical 
opinions addressing the etiology of the veteran's currently 
present, acquired psychiatric disorders supports the 
proposition that the disorders originated in service or were 
chronically worsened by service.  Accordingly, service 
connection is in order for these disorders.


ORDER

Entitlement to service connection for a psychiatric 
disability is granted.



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

